Gunter, Justice.
The appellant was convicted for having committed armed robbery and has sought review here. The trial began with two defendants, the appellant and Robert Lott; during the course of the trial Lott entered a guilty plea; and the trial was concluded with the appellant as the only defendant.
Seven errors are enumerated, but only two of them that are interrelated require treatment in this opinion. Because of these two errors, the conviction must be reversed.
The third enumerated error complains of the admission into evidence over proper objection of a statement made by Lott in the presence of appellant that incriminated appellant. Appellant had been administered the Miranda warnings, had elected not to waive his rights, was without counsel, and remained silent when the incriminating statement by Lott was made in his presence and in the presence of the testifying officer.
Neither Lott nor the appellant testified at the trial.
The sixth enumerated error complains of a part of the charge of the court relating to the incriminating statement made by Lott in the presence of appellant. A portion of the complained-of charge reads: "It is the contention of the State that a confession was made by the named defendant Robert Lott, Jr., to the police officer *265which amounted to a confession in the presence of this defendant, Kenneth Jackson. It will be for you to determine from the testimony whether or not that defendant made an admission amounting to a confession in the presence of this defendant. You will determine that from the testimony in the case.”
Submitted December 29, 1975
Decided June 30, 1976
Rehearing denied July 15, 1976.
Boatright & Boatright, J. Laddie Boatright, for appellant.
Glenn Thomas, Jr., District Attorney, Richard W. Littlefield, Jr., Assistant District Attorney, Arthur K. Bolton, Attorney General, John IY. Dunsmore, Jr., Assistant Attorney General, for appellee.
The testimony of the officer, the contents of Lotts’ confession which also incriminated appellant, was inadmissible, and its admission over proper objection constituted reversible error. Hill v. State, 232 Ga. 800 (209 SE2d 153) (1974); Rosborough v. State, 209 Ga. 362 (72 SE2d 717) (1952); Doyal v. Ohio, — U. S. — (1976).
Since the incriminating statement made by Lott was inadmissible, and since Lott was not a defendant in the case at the time of the charge to the jury, that part of the charge to the jury quoted above was also prejudicial to the appellant and constituted reversible error. Bruton v. United States, 391 U. S. 123 (1967).

Judgment reversed.


All the Justices concur, except Nichols, C.J., Jordan and Hall, JJ., who dissent.